PER CURIAM.
The following forms containing appropriate notations and explanations are here*175by approved. This order and these forms shall become effective midnight, September 30, 1968.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW, THORNAL, ERVIN and ADAMS, JJ., concur.
RULE 1.900 FORMS
(a) The following forms of process, notice of lis pendens and notice of action are sufficient. Variations from the forms do not void process or notices that are otherwise sufficient.
(b) The other forms are sufficient for the matters that are covered by them. So long as the substance is expressed without prolixity, the forms may be varied to meet the facts of a particular case.
(c) Captions, except for the designation of the paper, are omitted from the forms. A general form of caption is the first form. Signatures are omitted from pleadings and motions.
FORM 1.901 CAPTION.
Name of Court



DESIGNATION OF PLEADING
FORM 1.902 SUMMONS.
SUMMONS
THE STATE OF FLORIDA:
To All and Singular the Sheriffs of the State:
YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in this action on defendant-
Each defendant is required to serve written defenses to the complaint or petition on _, plaintiff’s attorney, whose address is _, within 20 days after service of this summons on that defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of this court either before service on plaintiff’s attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for the relief demanded in the complaint or petition.
WITNESS my hand and the seal of this Court on-, 19_
(Name of Clerk)
As Clerk of the Court
By -
As Deputy Clerk
*176FORM 1.903 CROSS-CLAIM SUMMONS.
CROSS-CLAIM SUMMONS THE STATE OF FLORIDA:
To All and Singular the Sheriffs of the State:
YOU ARE COMMANDED to serve this summons and a copy of the cross-claim in this action on defendant-
Each cross-claim defendant is required to serve written defenses to the cross-claim on _, defendant’s attorney, whose address is _, and on -, plaintiff’s attorney, whose address is_, within 20 days after service of this summons on that defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of this court either before service on the attorneys or immediately thereafter. If a cross-claim defendant fails to do so, a default will be entered against that defendant for the relief demanded in the cross-claim.
WITNESS my hand and the seal of this Court on-, 19_
(Name of Clerk)
As Clerk of the Court
By - As Deputy Clerk
FORM 1.904. THIRD PARTY SUMMONS.
THIRD PARTY SUMMONS
THE STATE OF FLORIDA:
To All and Singular the Sheriffs of the State:
YOU ARE COMMANDED to serve this summons and a copy of the third party complaint or petition in this action on third party defendant,
Each third party defendant is required to serve written defenses to the third party complaint or petition on -, plaintiff’s attorney, whose address is-, and on-defendant’s attorney, whose address is -, within 20 days after service of this summons on that defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of this court either before service on the attorneys or immediately thereafter. If a third party defendant fails to do so, a default will be entered against that defendant for the relief demanded in the third party complaint or petition.
WITNESS my hand and the seal of this Court on .-, 19_
(Name of Clerk)
As Clerk of the Court
By -
As Deputy Clerk
*177FORM 1.905 ATTACHMENT.
WRIT OF ATTACHMENT AND SUMMONS
THE STATE OF FLORIDA:
To all and Singular the Sheriffs of the State:
YOU ARE COMMANDED to attach and take into custody so much of the lands, tenements, goods and chattels of defendant_ as is sufficient to satisfy the sum of $_and costs and to-serve this summons and a copy of the complaint in this action on defendant
Each defendant is required to serve written defenses to the complaint on_, plaintiff’s attorney, whose address is_, within 20 days after service of this summons on that defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of this court either before service on plaintiff’s attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for the relief demanded in the complaint.
WITNESS my hand and the seal of this Court on_!_, 19_
(Name of Clerk)
As Clerk of the Court
By - As Deputy Clerk
FORM 1.906 ATTACHMENT — FORECLOSURE.
WRIT OF ATTACHMENT AND SUMMONS
THE STATE OF FLORIDA:
To All and Singular the Sheriffs of the State:
YOU ARE COMMANDED to take and hold the following described property: -- or so much of it as can be found sufficient to satisfy the debt to be foreclosed, and to serve this summons and a copy of the complaint in this action on defendant_L-
Each defendant is required to serve written defenses to the complaint on_, plaintiff’s attorney, whose address is-, within 20 days after service of this summons on that defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of this court either before service on plaintiff’s attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for the relief demanded in the complaint.
WITNESS my hand and the seal of this Court on-19_
(Name of Clerk)
As Clerk of the Court
By - As Deputy Clerk
*178FORM 1.907 GARNISHMENT.
WRIT OF GARNISHMENT THE STATE OF FLORIDA:
To All and Singular the Sheriffs of the State:
YOU ARE COMMANDED to summon garnishee,-, to serve an answer to this writ on_, plaintiff’s attorney, whose address is_, within 20 days after service on the garnishee, exclusive of the day of service, and to file the original with the clerk of this court either before service on the attorney or immediately thereafter, stating whether the garnishee is indebted to defendant, _, at the time of the answer or was indebted at the time of service of the writ, or at any time between such times, and in what sum and what tangible and intangible personal property of the defendant the garnishee has in his possession or control at the time of the answer or had at the time of service of this writ, or at any time between such times, and whether the garnishee knows of any other person indebted to the defendant or who may have any of the property of the defendant in his possession or control. The amount set in plaintiff’s motion is $-
WITNESS my hand and the seal of this Court on-, 19_
(Name of Clerk)
As Clerk of the Court
By - As Deputy Clerk
FORM 1.908 REPLEVIN.
WRIT OF REPLEVIN AND SUMMONS
THE STATE OF FLORIDA:
To All and Singular the Sheriffs of the State:
YOU ARE COMMANDED to replevy the goods and chattels in possession of defendant, _, described as follows: - and to serve this summons and a copy of the complaint in this action on defendant -
Each defendant is required to serve written defenses to the complaint on_, plaintiff’s attorney, whose address is-, within 20 days after service of this summons on that defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of this court either before service on plaintiff’s attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for the relief demanded in the complaint.
WITNESS my hand and the seal of this Court on-, 19_
(Name of Clerk)
As Clerk of the Court
By - As Deputy Clerk
*179FORM 1.909 DISTRESS.
DISTRESS WRIT
THE STATE OF FLORIDA:
To All and Singular the Sheriffs of the State:
YOU ARE COMMANDED to levy on the property of defendant _, his sub-tenants and assigns, liable to be distrained for rent and to collect the amount claimed in the complaint in the sum of $_with interest and costs, or the value of it, and to serve this summons and a copy of the complaint on the defendant.
Each defendant is required to serve written defenses to the complaint on_, plaintiff’s attorney, whose address is-, within 20 days after service of this summons on that defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of this court either before service on plaintiffs attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for the relief demanded in the complaint.
WITNESS my hand and the seal of this Court on-, 19_
(Name of Clerk)
As Clerk of the Court
By-As Deputy Clerk
FORM 1.910 SUBPOENA FOR TRIAL.
SUBPOENA
THE STATE OF FLORIDA:
TO:
YOU ARE COMMANDED to appear before The Honorable-_, Judge of the Court, at the - County Courthouse in-, Florida, on-, 19 — , at _M., to testify in this action. If you fail to appear, you may be in contempt of court.
You are subpoenaed to appear by the following attorneys and unless excused from this subpoena by these attorneys or the court, you shall respond to this subpoena as directed.
WITNESS my hand and the seal of this Court on-, 19_
(Name of Clerk)
As Clerk of the Court
By - As Deputy Clerk



*180FORM 1.911. SUBPOENA DUCES TECUM FOR TRIAL.
SUBPOENA DUCES TECUM
THE STATE OF FLORIDA:
TO:
YOU ARE COMMANDED to appear before The Honorable-_, Judge of the Court, at the- County Courthouse in -, Florida, on -, 19 — , at _M., to testify in this action and to have with you at that time and place the following:If you fail to appear, you may be in contempt of court.
You are subpoenaed to appear by the following attorneys and unless excused from this subpoena by these attorneys or the court, you shall respond to this subpoena as directed.
WITNESS my hand and the seal of this Court on-, 19_
(Name of Clerk)
As Clerk of the Court
By - As Deputy Clerk



FORM 1.912 SUBPOENA FOR DEPOSITION.
SUBPOENA FOR DEPOSITION THE STATE OF FLORIDA:
TO:
YOU ARE COMMANDED to appear before a person authorized by law to take depositions at the- County Courthouse in _, Florida, on -, 19 — , at -M. for the taking of your deposition in this action. If you fail to appear, you may be in contempt of court. You are subpoenaed to appear by the following attorneys and unless excused from this subpoena by these attorneys or the court, you shall respond to this subpoena as directed.
WITNESS my hand and the seal of this Court on-19_
(Name of the Clerk)
As Clerk of the Court
By - As Deputy Clerk



*181FORM 1.913. SUBPOENA DUCES TECUM FOR DEPOSITION
SUBPOENA DUCES TECUM FOR DEPOSITION
THE STATE OF FLORIDA:
TO:
YOU ARE COMMANDED to appear before a person authorized bylaw to take depositions at the_ County Courthouse in -, Florida, on -, 19_, at _M. for the taking of your deposition in this action and to have with you at that time and place the following: _:_
If you fail to appear, you may be in contempt of court.
You are subpoenaed to appear by the following attorneys and unless excused from this subpoena by these attorneys or the court, you shall respond to this subpoena as directed.
WITNESS my hand and the seal of this Court on_, 19_
(Name of Clerk)
As Clerk of the Court
By - As Deputy Clerk



FORM 1.914. EXECUTION.
EXECUTION
THE STATE OF FLORIDA:
To All and Singular the Sheriffs of the State:
YOU ARE COMMANDED to levy on the goods and chattels, lands and tenements of_in the sum of $-with legal interest thereon from _, 19 — , until paid and to have this writ before the court when satisfied.
WITNESS my hand and the seal of this Court on-, 19_
(Name of Clerk)
As Clerk of the Court
By As Deputy Clerk
*182FORM 1.915 WRIT OF POSSESSION.
WRIT OF POSSESSION THE STATE OF FLORIDA:
To the Sheriff of_County:
YOU ARE COMMANDED to remove all persons from the following described property in_County, Florida: and to put_in possession of it.
WITNESS my hand and the seal of this Court on-, 19_
(Name of Clerk)
As Clerk of the Court
By - As Deputy Clerk
FORM 1.916 WRIT OF ASSISTANCE.
WRIT OF ASSISTANCE
THE STATE OF FLORIDA:
To the Sheriff of_County:
YOU ARE COMMANDED to enter on the following described property in_County: and eject _ and his agents and servants from the property and to put_in immediate, exclusive and peaceable possession of it.
WITNESS my hand and the seal of this Court on-19_
(Name of Clerk)
As Clerk of the Court
By-As Deputy Clerk
FORM 1.917. NE EXEAT.
WRIT OF NE EXEAT
THE STATE OF FLORIDA:
To All and Singular the Sheriffs of the State:
YOU ARE COMMANDED to request defendant - to give bond in the sum of $-payable to the Governor of Florida and his successors in office conditioned that defendant will answer plaintiff’s pleading in this action and will not depart from the state without leave of court and will comply with the lawful orders of this court and pay any judgment hereafter entered in this action, with sureties to be approved by the clerk of this court, and if defendant refuses to give the bond, you *183are commanded to arrest him and confine him in the_ County jail until he gives the bond or until the further order of this court.
WITNESS my hand and the seal of this Court on_, 19_
(Name of Clerk)
As Clerk of the Court
By-As Deputy Clerk
NOTE: The court may eliminate the requirement that the bond be to “pay any judgment hereafter entered in this action”. An order for the writ must be obtained from the court.
FORM 1.918. LIS PENDENS.
NOTICE OF LIS PENDENS
TO DEFENDANT,_, AND ALL OTHERS WHOM IT MAY CONCERN:
YOU ARE NOTIFIED of the institution of this action by plaintiff against you seeking (“to foreclose a mortgage on” or “to partition” or “to quiet title to” or “a divorce and relief concerning” or other type of action) the following property in_County, Florida:
(legal description of property)
(Attorney’s signature)
FORM 1.919 NOTICE OF ACTION CONSTRUCTIVE SERVICE NO PROPERTY.
NOTICE OF ACTION
TO:
YOU ARE NOTIFIED that an action for (“divorce” or “construction of will” or “reestablishment of a lost deed” or other type of action) has been filed against you and you are required to serve a copy of your written defenses, if any, to it on _, plaintiff’s attorney, whose address is _, on or before -, 19 — , and file the original with the clerk of this court either before service on plaintiff’s attorney or immediately thereafter; otherwise a default will be entered against you for the relief demanded in the complaint or petition.
WITNESS my hand and the seal of this Court on-, 19_
(Name of the Clerk)
As Clerk of the Court
By-As Deputy Clerk
*184NOTE: This form must be modified to name the other defendants when there are multiple defendants and all are not served under the same notice. See 49.08(1) Florida Statutes, F.S.A.
FORM 1.920. NOTICE OF ACTION CONSTRUCTIVE SERVICE -PROPERTY.
NOTICE OF ACTION
TO:
YOU ARE NOTIFIED that an action to (“enforce a lien on” or “foreclose a mortgage on” or “quiet title to” or “partition” or other type of action) the following property in _ County, Florida:
(describe property)
has been filed against you and you are required to serve a copy of your written defenses, if any, to it on_, plaintiff’s attorney, whose address is _ on or before-, 19 — , and file the original with the clerk of this court either before service on plaintiff’s attorney or immediately thereafter; otherwise a default will be entered against you for the relief demanded in the complaint or petition.
WITNESS my hand and the seal of this Court on —-, 19_
(Name of Clerk)
As Clerk of the Court
By-— As Deputy Clerk
NOTE: This form must be modified to name the other defendants when there are multiple defendants and all are not served under the same notice. See 49.08(1) Florida Statutes, F.S.A.
FORM 1.931. JURISDICTIONAL STATEMENT-LAW ACTIONS FOR DAMAGES
This is an action for damages that
(a) do not exceed - — -—•
(b) exceed $----
(c) exceed $---— but
do not exceed $-
FORM 1.932. OPEN ACCOUNT.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action for damages that (insert jurisdictional amount).
*1852.Defendant owes plaintiff $- that is due with interest since -, 19 — , according to the attached account.
WHEREFORE plaintiff demands judgment for damages against defendant.
NOTE: A copy of the account showing items, time of accrual of each and amount of each must be attached.
FORM 1.933. ACCOUNT STATED.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action for damages that (insert jurisdictional amount).
2. Before the institution of this action plaintiff and defendant had business transactions between them and on _, 19_, they agreed to the resulting balance.
3. Plaintiff rendered a statement of it to defendant, a copy being attached, and defendant did not object to the statement.
4. Defendant owes plaintiff $- that is due with interest since _, 19_, on the account.
WHEREFORE plaintiff demands judgment for damages against defendant.
NOTE: A copy of the account showing items, time of accrual of each and amount of each must be attached.
FORM 1.934. PROMISSORY NOTE.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action for damages that (insert jurisdictional amount).
2. On -, 19 — , defendant executed and delivered a promissory note, a copy being attached, to plaintiff in__ County, Florida.
3. Defendant failed to pay
(a) the note when due.
(b) the installment payment due on the note on_ 19_, and plaintiff elected to accelerate payment of the balance.
4. Defendant owes plaintiff $- that is due with interest since __ 19_, on the note.
5. Plaintiff is obligated to pay his attorneys a reasonable fee for their services.
WHEREFORE plaintiff demands judgment for damages against defendant.
NOTE: A copy of the note must be attached. Use Paragraph 3(a) or (b) as applicable.
*186FORM 1.935. GOODS SOLD.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action for damages that (insert jurisdictional amount).
2. Defendant owes plaintiff $_ that is due with interest since _, 19_, for the following goods sold and delivered by plaintiff to defendant between-, 19_, and-, 19_:
(list goods and prices)
WHEREFORE plaintiff demands judgment for damages against defendant.
FORM 1.936. MONEY LENT.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action for damages that (insert jurisdictional amount).
2. Defendant owes plaintiff $_ that is due with interest since _, 19_, for money lent by plaintiff to defendant on -, 19-
WHEREFORE plaintiff demands judgment for damages against defendant.
FORM 1.937 REPLEVIN
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action to recover possession of personal property in _ County, Florida, of the value of $-
2. Plaintiff is lawfully entitled to possession of the following personal property:
(list property)
3. The property has not been taken for any tax, assessment or fine levied under any law of this state nor seized under any execution or attachment against the goods and chattels of plaintiff liable to execution.
4. Defendant has possession of and detains the property from plaintiff in_County, Florida.
WHEREFORE plaintiff demands judgment for possession of the property and damages against defendant.
NOTE: No documents have to be attached unless plaintiff seeks relief based on them, such as attorneys’ fees.
*187FORM 1.938. FORCIBLE ENTRY AND DETENTION.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action to recover possession of real property unlawfully (forcibly) detained in-County, Florida.
2. Plaintiff is entitled to possession of the following real property in said county:
(insert description of property)
3. Defendant has unlawfully (forcibly) turned plaintiff out of and withholds possession of the property from plaintiff.
WHEREFORE plaintiff demands judgment for possession of the property and damages against defendant.
NOTE: Substitute “forcibly” for “unlawfully” or add it as an alternative when applicable.
FORM 1.939. CONVERSION.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action for damages that (insert jurisdictional amount).
2. On or about _, 19_, defendant converted to his own use (insert description of property converted) that was then the property of plaintiff of the value of $_
WHEREFORE plaintiff demands judgment for damages against defendant.
FORM 1.940. EJECTMENT.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action to recover real property in _ County, Florida.
2. Defendant is in possession of the following real property in said county:
(Describe property)
to which plaintiff claims title as shown by the attached statement of plaintiff’s chain of title.
3. Defendant refuses to deliver possession of the property to plaintiff or pay him the profits from it.
WHEREFORE plaintiff demands judgment for possession of the property and damages against defendant.
NOTE: A statement of plaintiff’s chain of title must be attached.
*188FORM 1.941. SPECIFIC PERFORMANCE.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action for specific performance of a contract to convey real property in_County, Florida.
2. On _, 19_, plaintiff and defendant entered into a written contract, a copy being attached.
3. Plaintiff tendered the purchase price to defendant and requested a conveyance of the real property described in the contract but defendant refused to accept the tender or to make the conveyance.
4. Plaintiff offers to pay the purchase price.
WHEREFORE plaintiff demands judgment that defendant he required to specifically perform the contract and for damages.
NOTE: A copy of the sales contract must be attached.
FORM 1.942 CHECK
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action for damages that (insert jurisdictional amount).
2. On _, 19_, defendant executed a written order for the payment of $_, commonly called a check, a copy being attached, payable to the order of plaintiff and delivered it to him.
3. The check was presented for payment to the drawee bank but payment was refused.
4. Plaintiff holds the check and it has not been paid; defendant owes plaintiff $_ that is due with interest from --- 19_, on the check.
WHEREFORE plaintiff demands judgment for damages against defendant.
NOTE: A copy of the check must be attached. Allegations about endorsements are omitted from this form and must be added when proper.
FORM 1.943. DIVORCE
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action for divorce.
2. Plaintiff has been a resident of Florida for more than six months next before filing this complaint.
3. Plaintiff and defendant were married to each other on-19_, at (place of marriage) and cohabited as husband and wife until -- 19_.
*1894.Defendant has been guilty of (extreme cruelty to plaintiff, habitual indulgence in a violent and ungovernable temper, habitual intemperance or willful, obstinate and continued desertion of plaintiff for one year or adultery or other appropriate ground of divorce).
WHEREFORE plaintiff demands a divorce from defendant.
NOTE: Allegations about joint property, alimony, custody, attorney’s fees and temporary relief are omitted from this form and must be added when proper. A statement of the grounds for divorce in statutory language is sufficient.
FORM 1.944. ‘' MORTGAGE FORECLOSURE.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is an action to foreclose a mortgage on real property in -County, Florida.
2. On -, 19_, defendant executed and delivered a promissory note and a mortgage securing payment of it to plaintiff; the mortgage was recorded on_,19 , in Official Records Book-at page_of the public records of-County, Florida, and mortgaged the property described in it, then owned by and in possession of the mortgagor, a copy of the mortgage containing a copy of the note being attached.
3. Plaintiff owns and holds the note and mortgage.
4. The property is now owned by defendant who holds possession.
5. Defendant has defaulted under the note and mortgage by failing to pay the payment due _, 19_, and all subsequent payments.
6. Plaintiff declares the full amount payable under the note and mortgage to be due.
7. Defendant owes plaintiff $_that is due on principal on the note and mortgage, interest from _, 19_, and title search expense for ascertaining necessary parties to this action.
8. Plaintiff is obligated to pay his attorneys a reasonable fee for their services.
WHEREFORE plaintiff demands an accounting of the sum due to plaintiff under the note and mortgage and if the sum is not paid within the time set by this court, that the property be sold to satisfy plaintiff’s claim and if the proceeds of the sale are insufficient to pay plaintiff’s claim, that a deficiency judgment be entered for the sum remaining unpaid against the defendant and that the estate of defendant and all persons claiming under or against defendant since the filing of the notice of lis pendens be foreclosed.
NOTE: This form is for installment payments with acceleration. It omits allegations about junior encumbrances, unpaid taxes, unpaid insurance premiums and for a receiver. They must be added when proper. Copies of the note and mortgage must be attached.
*190FORM 1.945. AUTOMOBILE NEGLIGENCE
COMPLAINT
Plaintiff, A. B., sues defendants, C. D., and E. F., and alleges :
1. This is an action for damages that (insert jurisdictional amount)
2. (a) On or about_, 19 — , defendant, C. D., owned a motor vehicle that was operated with his consent by defendant, E. F., at_in_, Florida.
(b) On or about _, 19_, defendant owned and operated a motor vehicle at- in -- Florida.
3. At that time and place defendants negligently operated or maintained the motor vehicle so that it collided with plaintiff’s motor vehicle.
4. As a result plaintiff was injured in and about his body and extremities, suffered pain therefrom, incurred medical expense in the treatment of the injuries, suffered physical handicap and his working ability was impaired; the injuries are either permanent or continuing in nature and plaintiff will suffer the losses and impairment in the future; plaintiff’s motor vehicle was damaged or he lost the value of his interest in it and the value of its use during the time required for necessary repairs to it.
WHEREFORE plaintiff demands judgment for damages against defendants.
NOTE: This form, except for paragraph 2(b), is for use when owner and driver are different persons. Use paragraph 2(b) when they are the same. If paragraph 2(b) is used, “defendants” must be changed to “defendant” in all other places where it appears.
FORM 1.946. NEGLIGENCE WHEN PLAINTIFF IS UNABLE TO DETERMINE WHO IS RESPONSIBLE
COMPLAINT
Plaintiff, A. B., sues defendants, C. D., and E. F., and alleges:
1. This is an action for damages that (insert jurisdictional amount).
2. On or about _, 19_, defendant, -, or defendant,_, or both defendants owned and operated motor vehicles at-in-, Florida.
3. At that time and place defendants or one of them negligently operated or maintained their motor vehicles so that one or both of them collided with plaintiff’s motor vehicle.
4. As a result plaintiff was injured in and about his body and extremities, suffered pain therefrom, incurred medical expense in the treatment of the injuries, suffered physical handicap and his working ability was impaired; the injuries are either permanent or continuing in nature and plaintiff will suffer the losses and impairment in the future; plaintiff’s motor vehicle was damaged or he lost the value of his interest in it and the value of its use during the time required for necessary repairs to it.
*191WHEREFORE plaintiff demands judgment for damages against defendants.
NOTE: Allegations when owner and driver are different persons are omitted from this form and must be added when proper.
FORM 1.947. TENANT EVICTION.
COMPLAINT
Plaintiff, A. B., sues defendant, C. D., and alleges:
1. This is am action to evict a tenant from real property in_ County, Florida.
2. Plaintiff owns the following described real property in said county:
(describe property)
3. Defendant has possession of the property under (oral, written) agreement to pay rent of $_payable_
4. Defendant failed to pay rent due_, 19_
5. Plaintiff served defendant with a notice on _, 19 — , to pay the rent or deliver possession but defendant refuses to do either.
WHEREFORE plaintiff demands judgment for possession of the property against defendant.
NOTE: Paragraph 3 must specify whether the rental agreement is written or oral and if written, a copy must be attached.
FORM 1.948. THIRD PARTY COMPLAINT. GENERAL FORM.
THIRD PARTY COMPLAINT
Defendant and third party plaintiff, C. D., sues third party defendant, E. F., and alleges:
1. Plaintiff filed a complaint against defendant, C. D., a copy being attached.
2. (State the cause of action that C. D. has against E. F. for all or part of what A. B. may recover from C. D. as in an original complaint.)
WHEREFORE defendant, C. D., demands judgment against the third party defendant, E. F., for all damages that are adjudged against defendant, C. D., in favor of plaintiff.
NOTE: A copy of the complaint must be attached.
FORM 1.949. IMPLIED WARRANTY.
COMPLAINT
Plaintiff, A. B. sues defendant, C. D., and alleges:
1. This is an action for damages that (insert jurisdictional amount).
*1922. Defendant manufactured a product known and described as (describe product).
3. Defendant warranted that the product was reasonably fit for its intended use as (describe intended use).
4. On-, 19 — , at-in__ County, Florida, the product (describe the occurrence that resulted in injury) while being used for its intended purpose, causing injuries to plaintiff who was then a user of the product.
5. As a result plaintiff was injured in and about his body and extremities, suffered pain therefrom, incurred medical expense in the treatment of the injuries, suffered physical handicap and his working ability was impaired; the injuries are either permanent or continuing in their nature, and plaintiff will suffer the losses and impairment in the future.
6. WHEREFORE, plaintiff demands judgment for damages against defendant.
FORM 1.960. BOND. GENERAL FORM.
(Type of) BOND
WE, (PLAINTIFFS NAME), as principal and (SURETY’S NAME), as Surety, are bound to (DEFENDANT’S NAME) in the sum of $- for the payment of which we bind ourselves, our heirs, personal representatives, successors and assigns, jointly and severally.
THE CONDITION OF THIS BOND is that if plaintiff shall (insert condition), then this bond is void; otherwise it remains in force.
SIGNED AND SEALED on_, 19_
Approved on-, 19- -- (SEAL) as Principal
(NAME OF CLERK) (SURETY’S NAME) As Clerk of the Court
By_ As Deputy Clerk
By-as Attorney in fact As Surety
FORM 1.961. VARIOUS BOND CONDITIONS.
The following conditions are to be inserted in the second paragraph of Form 1.960 in the blank provided for the condition of the bond. Other proper conditions must be inserted for other types of bonds.
(a) Attachment, Garnishment and Distress
* * * pay all costs and damages that defendant sustains in consequence of plaintiff improperly suing out (type of writ) in this action. * * *
NOTE: The condition of an attachment bond in aid of foreclosure when the holder of the property is unknown is different from the foregoing condition. See Section 76.12, Florida Statutes.
*193(b) Costs
* * * pay all costs and charges that are adjudged against plaintiff in this action. * * *
(c) Replevin
* * * prosecute this action to effect and without delay and if defendant recovers judgment against plaintiff in this action, plaintiff shall return the property replevied, if return of it is adjudged and shall pay defendant all money recovered against plaintiff by defendant in this action. * * *
FORM 1.965. DEFENSE. STATUTE OF LIMITATIONS.
Each cause of action, claim and item of damages did not accrue within the time prescribed by law for them before this action was brought.
FORM 1.966. DEFENSE. PAYMENT.
Before commencement of this action defendant discharged plaintiff’s claim and each item of it by payment.
FORM 1.967. DEFENSE. ACCORD AND SATISFACTION.
On -, 19_ defendant delivered to plaintiff and plaintiff accepted from defendant (specify consideration) in full satisfaction of plaintiff’s claim.
FORM 1.968. DEFENSE. FAILURE OF CONSIDERATION.
The sole consideration for the execution and delivery of the promissory note described in paragraph _ of the complaint was plaintiff’s promise to loan defendant $1,000; plaintiff failed to loan the sum to defendant.
NOTE: This form is for failure to complete the loan evidenced by a promissory note. The contract, consideration and default of the plaintiff must be varied to meet the facts of each case.
FORM 1.969. DEFENSE. STATUTE OF FRAUDS.
The agreement alleged in the complaint was not in writing and signed by defendant or by some other person authorized by him and was to answer for the debt, default or miscarriage of another person.
NOTE: This form is for one of the cases covered by the Statute of Frauds. It must be varied to meet the facts of other cases falling within the statute.
FORM 1.970. DEFENSE. RELEASE.
On _, 19_ and after plaintiff’s claim in this action accrued, plaintiff released defendant from it, a copy of the release being attached.
*194NOTE: This form is for the usual case of a written release. If the release is not in writing, the last clause must be omitted and the word “orally” inserted before “released”.
FORM 1.971. DEFENSE. AUTOMOBILE CONTRIBUTORY NEGLIGENCE.
Plaintiff’s negligence contributed to the accident and his injury and damages because he negligently operated or maintained the automobile in which he was riding so that it collided with defendant’s automobile.
FORM 1.972. DEFENSE. ASSUMPTION OF RISK.
Plaintiff voluntarily became a passenger in defendant’s automobile knowing that defendant was under the influence of drugs and assumed the ordinary risks incident to this; plaintiff knew of the dangers incident to this and the injury to him was due to the ordinary risks incident to it.
FORM 1.980. DEFAULT.
MOTION FOR DEFAULT
Plaintiff moves for entry of a default by the clerk against defendant (insert name of defaulting defendant) for failure to serve any paper on the undersigned or file any paper as required by law.
Attorney for Plaintiff
DEFAULT
A default is entered in this action against the defendant named in the foregoing motion for failure to serve or file any paper as required by law.
Dated on_, 19_
(Name of Clerk)
As Clerk of the Court
By-• as Deputy Clerk
FORM 1.982. CONTEMPT NOTICE.
MOTION AND NOTICE OF HEARING
TO: (Name of Attorney for party or party if not represented)
YOU ARE NOTIFIED that plaintiff will apply to The Honorable _, Circuit Judge, on-, 19 — , at —M. in the _ County Courthouse at -, Florida, for an order adjudging (defendant’s name) in contempt of court for violation of the terms of the order or judgment entered by this court *195on _, 19_, by failing to pay the alimony awarded thereby to (plaintiff’s name) that was due on _, 19_, and I certify that copy hereof has been furnished to_ by mail on-, 19-
NOTE: If the violation is of another nature, the particular violation must be inserted instead of failure to pay alimony. A separate motion is unnecessary.
FORM 1.985. STANDARD JURY INSTRUCTIONS.
The forms of Florida Standard Jury Instructions published by The Florida Bar pursuant to authority of the Supreme Court may be used by the trial judges of this state in charging the jury in civil actions to the extent that the forms are applicable unless the trial judge determines that an applicable form of instruction is erroneous or inadequate. In that event he shall modify the form or give such other instruction as he determines necessary to accurately and sufficiently instruct the jury in the circumstances of the action. In that event the trial judge shall state on the record or in a separate order the manner in which he finds the standard form erroneous or inadequate and the legal basis of his finding. Similarly, in all circumstances in which the notes accompanying the Florida Standard Jury Instructions contain a recommendation that a certain type of instruction not be given, the trial judge may follow the recommendation unless he determines that the giving of such an instruction is necessary to accurately and sufficiently instruct the jury, in which event he shall give such instruction as he deems appropriate and necessary. In that event the trial judge shall state on the record or on a separate order the legal basis of his determination that such instruction is necessary.
FORM 1.986. VERDICTS.
(a) For Plaintiff. Damages.
VERDICT
WE, the jury, find for plaintiff and assess his damages at $. DATED_, 19_
as Foreman
(b) For Defendant. General Form.
VERDICT
WE, the jury, find for defendant. DATED_, 19_
as Foreman
*196FORM 1.990. FINAL JUDGMENT FOR PLAINTIFF. JURY ACTION FOR DAMAGES.
FINAL JUDGMENT
Pursuant to the verdict rendered in this action
IT IS ADJUDGED that plaintiff,-, recover from defendant, _, the sum of $_with his costs in the sum of $_, for which let execution issue.
ORDERED at-, Florida, on-, 19-
Judge
FORM 1.991. FINAL JUDGMENT FOR DEFENDANT. JURY ACTION FOR DAMAGES.
FINAL JUDGMENT
Pursuant to the verdict rendered in this action
IT IS ADJUDGED that plaintiff,-, take nothing by this action and that defendant,-, go hence without day and recover his costs from plaintiff in the sum of $- for which let execution issue.
ORDERED at -, Florida on -, 19_
Judge
FORM 1.993. FINAL JUDGMENT FOR PLAINTIFF. GENERAL FORM. NON-JURY.
FINAL JUDGMENT
This action was tried before the court. On the evidence presented
IT IS ADJUDGED:
1. (list adjudications in numbered paragraphs)
2.
ORDERED at -, Florida on -- 19_
Judge
NOTE: Findings of fact can be inserted after “presented” if desired.
FORM 1.994. FINAL JUDGMENT FOR DEFENDANT. GENERAL FORM. NON-JURY.
FINAL JUDGMENT
This action was tried before the court. On the evidence presented
*197IT IS ADJUDGED that plaintiff,_, take nothing by this action and that defendant,_, go hence without day and recover his costs from plaintiff in the sum of $_ for which let execution issue.
ORDERED at _, Florida, on _, 19_
Judge
NOTE: Findings of fact can be inserted after “presented” if desired.